PER CURIAM:
Roy T. Cooper appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing the employment discrimination action Cooper brought against his former employer, Nan Ya Plastics. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. (Cooper v. Nan Ya Plastics, No. 4:04-cv-21823-TLW (D.S.C. Sept. 19, 2006)). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.